Citation Nr: 0834978	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-39 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel






INTRODUCTION

The veteran had active service from January 1975 to October 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran's November 2007 VA Form 9 
indicates that he is claiming service connection for a foot 
condition other than bilateral pes planus.  Specifically, the 
veteran cites to pain, stiffness and limited motion of the 
feet.  This claim was not adjudicated by the RO, and is thus 
not before the Board for appellate consideration.  Therefore, 
the issue is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  An unappealed February 1977 rating decision denied 
entitlement to service connection for bilateral pes planus.

2.  The evidence associated with the claims file subsequent 
to the February 1977 rating decision does not relate to an 
unestablished fact necessary to establish the claim and does 
not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The February 1977 rating decision, which denied service 
connection for bilateral pes planus, is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.302 (2007).  

2.  The evidence received subsequent to the February 1977 
rating decision is not new and material, and the claim for 
service connection for bilateral pes planus is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In December 2006, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  The letter included a description of what 
evidence was lacking in the previously denied claim and what 
facts needed to be shown by the new and material evidence.  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  The letter also described how VA calculates disability 
ratings and effective dates.  

The Board finds that the content of the December 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and in Kent.  In addition, the June 2007 rating decision and 
November 2007 SOC explained the basis for the RO's action, 
and the SOC provided him with an additional 60-day period to 
submit more evidence.    

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim

In October 1976, the veteran raised a claim of entitlement to 
service connection for bilateral pes planus.  This claim was 
denied in a February 1977 rating decision.  A timely notice 
of disagreement was submitted and the RO issued a statement 
of the case in March 1978.  However, the veteran did not file 
a timely Substantive Appeal.  Consequently, the February 1977 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  

In October 2006, the veteran filed a request to reopen his 
claim for service connection for a bilateral foot disorder.  
The claim was denied in a June 2007 rating action that is the 
subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the veteran's claims is whether 
new and material evidence has been received to reopen the 
claim.  

It appears that the RO addressed the bilateral pes planus 
claim on the merits in its June 2007 rating action.  However, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final February 
1977 rating action denying the veteran's claim of entitlement 
to service connection for bilateral pes planus included 
service treatment records (STRs) and a February 1977 VA 
examination.       

The STRs showed a normal enlistment examination in January 
1975.  However, a September 1976 Medical Board Report 
contained a diagnosis of congenital pes planus, moderately 
severe, which was found to have existed prior to active 
service.  The February 1977 examination addressed other foot 
concerns but did not indicate pes planus.  

Based on the above evidence, the claim was denied.  
Specifically, the RO in February 1977 determined that the 
veteran's pes planus had preexisted active service and had 
not been aggravated by service.

Evidence added to the record since the time of the last final 
denial in February 1977 includes outpatient records from 
podiatrist, Dr. L. P., dated from September 2006 to January 
2007.  These records contain treatment notes for diagnoses of 
bilateral deformed toes, hallux limitus, hammertoe deformity, 
Tailor's bunion, calcaneal spur, and plantar fasciitis.  The 
records also reflect some of the same symptoms, such as pain 
in the medial aspect of the foot, that the veteran reported 
while in active service.  However, there is no medical 
opinion relating the veteran's foot condition to active 
service.  Moreover, the veteran stated in a January 2007 note 
that the foot condition has existed for only 10 years, and in 
an October 2006 note that there was no previous history, 
related trauma or previous treatments for the foot condition.    

The records of Dr. L. P. do not constitute new and material 
evidence, as they do not relate to the condition of bilateral 
pes planus that is before the Board.  Thus, the evidence 
submitted does not relate to an unestablished fact necessary 
to substantiate the veteran's claim.  Again, the claim was 
initially denied in February 1977 because there was no 
evidence to show that the preexisting pes planus disorder had 
been aggravated by active service.  Such evidence remains 
lacking here.

As no new and material evidence has been received since the 
last final denial in February 1977, the veteran's request to 
reopen his claim for service connection for bilateral pes 
planus must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim for service connection for 
bilateral pes planus is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


